[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR CLARIFICATION
1. Re Par. 1D:
In making its financial orders, the court found that the defendant had an earning capacity of $200,000.
2. Re Par. 4:
Defendant's calculations are incorrect. He should note that his equity in the Connecticut property totals $192,500 CT Page 12880 rather than $500,000, that the mortgage of $141,354 represents 73% of that equity, and finally that the Northampton property was purposely left unincumbered in order to permit future financing on that parcel.
3. The request for clarification on the balance of defendant's motion is denied.
By the Court John D. Brennan State Trial Referee